Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-18 and 21 are allowed.

			      Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
the primary reason for allowance of independent claim 1 is the overall combination of components, their construction and arrangement with respect to one another. More specifically the inclusion of the details with respect to the starting and final ground anchor, the starting and final horizontal members and starting and final vertical members, wherein the claim clearly recites how each of the components are arranged so as to all together form the particular fall protection cable system. None of the known prior art anticipates or makes obvious such a combination and arrangement of components as claimed.
The primary reason for allowance of independent claim 18 is the overall combination of components, their features, construction and arrangement with respect to one another. More specifically the inclusion of the details with respect to the starting support post (including the starting vertical member, the starting horizontal member, the starting ground anchor, the starting angled support member, the cable winch, the pulley, the chain), the final support post (including the final vertical member, the final horizontal member, the final ground anchor, the final angled support member, the eyebolts), the support cable, the personal protective equipment, and resulting spring deflection, which all together create a fall protection cable system not anticipated by or made obvious by any reasonable combination of prior art.
The primary reason for allowance of independent claim 21 is the inclusion of the base of the intermediate support post that is configured to be changed from the rigid base to the panel base once the roof panel is installed on the steel building at the support location of the intermediate support post, in combination with all of the other components, features and limitations claimed.
For at least these reasons claims 1, 2, 4, 5, 7-18 and 21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634